DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 5-11 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per claim 1, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, an area setting unit which divides the display panel into a first area and a second area in response to the low-frequency control signal and the image data and outputs a first control signal to drive the first area at the first frequency and a second control signal to drive the second area at the second frequency; and a generator which generates the masking signal in response to the first and second control signals, and the controller applies the gate driving signal and the masking signal to the gate driving block.

As per claim 11, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, an area setting unit which divides the display panel into a reference area and a low-frequency area according to the image data, divides the low-frequency area into a first area and a second area, and outputs a reference control signal to drive the reference area at the reference frequency, a first control signal to drive the first area at the first frequency, and a second control signal to drive the second area at the second frequency; and a generator which generates the masking signal in response to the reference control signal and the first and second control signals, and the controller applies the gate driving signal and the masking signal to the gate driving block.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694